Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Response to Arguments
Applicant’s arguments, see the bottom of page 6 through the middle of page 7 and the amendments to claims 1 and 18, filed 02/08/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1-8 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a perfusion bioreactor that includes an an inner vessel disposed within the cavity of the outer vessel; at least one lid attachable to the outer vessel to cover the at least one opening; a porous membrane disposed within the cavity to divide the cavity into an inner compartment and an outer compartment disposed radially outward from and surrounding the inner compartment, the porous membrane defining an outer circumferential surface of the inner compartment; a fresh media port extending through the outer vessel or the at least one lid and configured to receive a fresh media tube that has an end located in the inner compartment.  These limitations are in combination with the claim as a whole.  
For claim 18, the prior art fails to teach or fairly suggest a method for performing continuous cell culture that includes the step of using an inner vessel disposed within the cavity of the outer vessel; at least one lid attachable to the outer vessel to cover the at least one opening; a porous membrane disposed within the cavity to divide the cavity into an inner compartment and an outer compartment disposed radially outward from and surrounding the inner compartment, the porous membrane defining an outer circumferential surface of the inner compartment; a fresh media port extending through the outer vessel or the at least one lid and configured to receive a fresh media tube that has an end located in the inner compartment.  These limitations are in combination with the claim as a whole.  
The closest prior art is Suzuki et al. (JP 05-095778 A) that discloses a bioreactor with a inner vessel formed with a permeable membrane, but does not teach or suggest the inner container with an opening that is covered by the radially extending membrane. 
The next closest prior art is Minchinton (US 6,602,028 A) which discloses a cell culture vessel with a gas permeable lid and an inner container with permeable membranes used for cell culture.  However, Minchinton does not teach or suggest the inner vessel of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the specification as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799